Exhibit 99.1 April 1, 2010 Alico Negotiates a One Time Debt Covenant Reduction LaBelle, FL, April 1, 2010, Alico, Inc. (NASDAQ: ALCO), a land management company, announced that it had received a one time reduction of its debt service coverage covenant ratio requirement from its primary lender. Under the terms of the agreement, the debt service covenant ratio is reduced from 1.10 to 0.85. The reduction applies only to the quarter ending March 31, 2010 and only to the debt service covenant ratio. All other ratios and requirements remain intact. JD Alexander, the Company's CEO stated "We appreciate the cooperation of Farm Credit in relaxing this covenant. We have taken progressively more aggressive steps to reduce costs during the current quarter; however, the recent freezes in January 2010 negatively impacted our operating results. We believe that the Company will come very close to achieving the unadjusted loan covenant ratio but in an abundance of caution we believe that seeking the covenant reduction is a prudent step. There was no cost associated with obtaining the modification and we do not anticipate needing future loan covenant reductions.
